DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response, the Examiner respectfully disagrees. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111. Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 E2d 1569, 1571 (Fed. Cir. 1984); In re Zietz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”). 
Su is directed to devices and methods for optimally encoding video for subsequent decoding and display (Su: paragraphs [0002] through [0008]). As taught by Su, features maybe extracted from an input video sequence (Su: paragraph [0014]). This input video sequence may be comprised of frames of input video (Su: paragraphs [0016] through [0018]). By extracting feature information associated with frames of a video sequence, Su teaches, “generating... data associated with the video segment,” as recited in claim 1. 
Applicant alleges that the use of prediction data for interceding and intra-coding video frames during the coding process, as disclosed in Su, is not the same as “data [that is] associated with [a] video segment” that was “generated based on an aggregation of the one or more characteristics [associated with one or more frames of the video segment]” as claimed. 

Applicant asserts that this data is not the data referred to in paragraphs [0016] - [0018] of Su, and thus does not constitute generating “based on an aggregation of the one or more characteristics [associated with the one or more frames of a video segment]” as claimed. However, Su teaches that a pre-processor “may alter input video data prior to the input video data being coded” and “may alter a frame rate or a frame resolution of input video to conform the input video to requirements set by the controller” (Su: paragraph [0017]). The video coder may then “make coding decisions based in part on coding constraints provided by the controller” (Su: paragraph [0019]). These coded video segments, as taught by Su, may be organized into various tiers based on parameters—e.g., such as frame resolution—and used for feature extraction (Su: paragraphs [0022] and [0025]). As mentioned above, the feature extraction may identify various characteristics of the video such as resolution, color representation, artifacts, visual saliency, etc. (Su: paragraphs [0034] through [0039]). 
Applicant continues to allege that Su’s generation of data associated with video characteristics such as resolution, color representation, artifacts, and visual saliency is not generation of data associated with the video segment “based on aggregation of the one or more characteristics,” and the Examiner continues to disagree. Su teaches that the coded video segments may be organized into various tiers based on parameters—e.g., such as frame resolution—and used for feature extraction. Collecting video segments into tiers based on video characteristics reads on the limitation of generating data associated with the video segment based on an aggregation of the characteristics. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow and Applicant is free to amend the claims to clarify the meaning of “aggregation of the one or more characteristics” in a way that differs from that taught by Su.
Applicant also asserts that predicting the relative quality of encodes based on a model, as described in Su, is not the same as determining “a predicted bit rate” as claimed, let alone “determining, based on the data, based on a quality value, and using a machine learning model to correlate video segment characteristics with bit rates a predicted bit rate that satisfies the quality value,” as recited in claim 1.
Again, the Examiner respectfully disagrees. Su discloses use of a database of training videos in a machine learning model to generate correlations of video parameters to various quality ratings (Su: paragraphs [0025] through [0026] and [0044] through [0045]). These parameters included a predicted bit rate (Su: paragraph [0025]). As taught by Su, an encoder may select among available coding parameters to meet coding constraints imposed to achieve the particular bit rate (Su: paragraph [0019]) and may encode the 
Thus, by determining encoding parameters—associated with the predicted bit rate—so as to achieve a relative quality value, Su discloses, “determining, based on the data based on a quality value... a predicted bit rate that satisfies the quality value,” as recited in claim 1.
In this manner, Su discloses the limitations of claim 1 and, similarly, clams 10 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484